Order unanimously affirmed without costs. Memorandum: Plaintiffs contend, for the first time on appeal, that Supreme Court erred in failing to grant partial summary judgment directing defendant McGuire to redeliver stock certificates to LaserSurge, Inc., in exchange for the sum of $700 per share. That issue was not preserved for our review and we decline to reach it (see, Nemia v Nemia, 124 AD2d 407, lv denied 69 NY2d 611; Fuller v Martin, 109 AD2d 1060). The record reveals that issues exist on the remaining contentions raised by plaintiffs and also with respect to the questions raised by defendant on his request for partial summary judgment. Thus, Supreme Court properly denied each party’s request for summary judgment. (Appeals from Order of Supreme Court, Monroe County, Affronti, J.—Summary Judgment.) Present—Callahan, A. P. J., Boomer, Pine, Balio and Lawton, JJ.